ORDER
Newman, Judge.
Upon reading and filing plaintiffs’ motion for rebearing or reconsideration, together with tbeir memorandum in support thereof, and defendant’s response thereto, and upon all other papers and proceedings had herein, it is hereby
Ordered, Adjudged and Decreed that plaintiffs’ motion for rehearing or reconsideration be, and the same is, granted; and it is further
Ordered, Adjudged AND Decreed that that portion of this court’s order on defendant’s motion to strike entered on June 15, 1978 (C.D. 4751), directing that plaintiffs’ action be dismissed in part be, and the same is, vacated.